355 U.S. 3
78 S. Ct. 9
2 L. Ed. 2d 19
COMMONWEALTH OF VIRGINIA, plaintiff,v.STATE OF MARYLAND.
No. 12, Original.
Supreme Court of the United States
October 14, 1957

Messrs. J. Lindsay Almond, Jr., former Atty. Gen., Kenneth C. Patty, former Asst. Atty. Gen., and C. F. Hicks, Asst. Atty. Gen., for Commonwealth of Virginia.
Messrs. C. Ferdinand Sybert, Atty. Gen., Joseph S. Kaufman, Asst. Atty. Gen., and Edward S. Digges, Special Asst. Atty. Gen., for State of Maryland.
PER CURIAM.


1
The motion of the Commonwealth of Virginia for a temporary restraining order is denied. The motion for leave to withdraw the appearance of J. Lindsay Almond, Jr., as counsel for the plaintiff is granted.